--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 28, 2019 is by and among CELADON GROUP, INC.
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.         Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and the Lenders
that it intends to consummate one or more Qualifying Liquidity Events and use
the proceeds of such Qualifying Liquidity Events to repay certain Obligations.


C.          The Borrower has requested that the Lenders make certain amendments
to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan
Parties hereby acknowledge and agree that, as of the date hereof, the
Outstanding Amount of the Committed Loans and L/C Obligations constitute valid
and subsisting obligations of such Loan Parties to the Lenders that are not
subject to any credits, offsets, defenses, claims, counterclaims or adjustments
of any kind.  The undersigned Loan Parties hereby acknowledge the Loan Parties’
obligations under the respective Loan Documents to which they are party.  Each
of the undersigned Loan Parties hereby (i) acknowledges that it has granted
Liens in favor of the Administrative Agent pursuant to, and is a party to, the
Collateral Documents (including, with respect to certain Guarantors, pursuant to
the Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of
the Liens created and granted in or pursuant to the Collateral Documents is
valid and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.


3.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:
 
(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:

--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all Lenders.  The amount of the
Aggregate Commitments in effect (i) from the Twelfth Amendment Effective Date
through and including March 31, 2019 shall be $238,240,000 and (ii) from and
after March 31, 2019 shall be $93,240,000, in each case, as such amount may be
reduced pursuant to this Agreement.


“L/C Expiration Date” means July 1, 2020.


“Maximum Borrowing Amount” means (i) as of the Twelfth Amendment Effective Date,
an amount equal to $203,240,000; and (ii) as of March 31, 2019, an amount equal
to $58,240,000, in each case, as such amount may be subsequently reduced from
time to time pursuant to Section 2.05 or increased up to an amount not to exceed
the Aggregate Commitments with the written consent of the Required Lenders.


“Maximum Outstanding Amount” means (i) as of the Twelfth Amendment Effective
Date, an amount equal to $238,240,000; and (ii) as of March 31, 2019, an amount
equal to $93,240,000, in each case, as such amount may be subsequently reduced
from time to time pursuant to Section 2.05 or increased up to an amount not to
exceed the Aggregate Commitments with the written consent of the Required
Lenders.


(b)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate most recently delivered
pursuant to Section 6.02(h) to (b) Total Outstandings is less than (i) 1.0 to
1.0 at any time prior to March 1, 2019; (ii) 0.97 to 1.0 at any time on or after
March 1, 2019 and prior to March 22, 2019 and (iii) 1.0 to 1.0 at any time on or
after March 22, 2019, the Borrower shall on the next Business Day prepay Loans
and/or Cash Collateralize the Dollar Equivalent of the L/C Obligations in the
aggregate amount necessary to reduce the Total Outstandings to an amount that
would comply with the applicable foregoing ratio, without a corresponding
reduction of the Aggregate Commitments, the Maximum Outstanding Amount or the
Maximum Borrowing Amount.


(c)          Section 2.09(e) of the Credit Agreement is hereby amended by
deleting the period at the end of such section and adding the following proviso:
; provided, that the monthly commitment fee that would otherwise be due and
payable on March 1, 2019 shall be due and payable on March 31, 2019.


(d)          Section 4.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


(f)          After giving effect to the proposed Credit Extension, the ratio of
(a) Total Assets as set forth in the Asset Coverage Ratio Certificate most
recently delivered pursuant to Section 6.02(h) to (b) Total Outstandings shall
not be less than (i) 1.0 to 1.0 at any time prior to March 1, 2019; (ii) 0.97 to
1.0 at any time on or after March 1, 2019 and prior to March 22, 2019 and (iii)
1.0 to 1.0 at any time on or after March 22, 2019.


(e)          Section 6.12(a) of the Credit Agreement is hereby amended by
deleting the ratio “2.95:1.00” appearing opposite the February 28, 2019 testing
date and inserting “4.24:1.00” in place of such ratio.
2

--------------------------------------------------------------------------------



(f)          Section 6.12(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:


         (c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio
to be less than (i) 1.0 to 1.0 as of the last Business Day of any calendar week
ending prior to March 1, 2019; (ii) 0.97 to 1.0 as of the last Business Day of
any calendar week ending on or after March 1, 2019 and prior to March 22, 2019
and (iii) 1.0 to 1.0 as of the last Business Day of any calendar week ending on
or after March 22, 2019.


(g)          Section 6.12(d) of the Credit Agreement is hereby amended by (i)
deleting the amount “$79,092,000” opposite the period of January 27, 2019
through and including March 2, 2019 and inserting “107,752,000” in place of such
amount and (ii) deleting the amount “$47,726,000” opposite the period of March
3, 2019 through and including March 30, 2019 and inserting “70,950,000” in place
of such amount.


(h)          Section 7.05(d)of the Credit Agreement is hereby amended by
deleting clause (ii) of such section and substituting “(ii) [Reserved].” in
place thereof.


4.          Consent to Mt. Comfort Disposition.  The Administrative Agent and
the Lenders hereby consent to Celadon Realty, LLC’s (“Celadon Realty”)
Disposition of the remainder of the parcel of real property owned by Celadon
Realty located at 6299 W. CR 300, South Greenfield, Indiana (the “Mt. Comfort
Property”) on the following conditions: (i) within one Business Day after the
consummation of such Disposition, the Loan Parties shall prepay Loans in an
amount equal to the Net Cash Proceeds received in connection with such
Disposition without, so long as no Event of Default then exists, a corresponding
reduction of the Maximum Outstanding Amount and the Maximum Borrowing Amount;
(ii) the amount of net cash proceeds received upon consummation of such
Disposition shall be not less than the minimum and not more than the maximum
amounts specified by the Administrative Agent to the Borrower in writing on the
date hereof; (iii) such Disposition is made to an unaffiliated third party
pursuant to an arms-length transaction; and (iv) such Disposition is consummated
prior to March 31, 2019.  The Lenders hereby authorize and direct the
Administrative Agent to, upon consummation of the Disposition of the Mt. Comfort
Property in accordance with the terms set forth in this section, promptly
execute and deliver to Celadon Realty (or its designee) a release of the
Mortgage encumbering the Mt. Comfort Property.


5.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors (excluding the Mexican
Loan Parties), each Lender and the Administrative Agent;


(b)          receipt by the Administrative Agent of $30,000 in respect of an
administrative fee, $10,000 of which shall be distributed to each Lender;


(c)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and
 
3

--------------------------------------------------------------------------------



(d)          receipt by the Administrative Agent of a certificate of each Loan
Party (excluding the Mexican Loan Parties) dated as of the date hereof signed by
a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Amendment and (B) in the case of the Borrower,
certifying that, after giving effect to this Amendment, (1) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in each case, other than with respect to the Audit Events, and (2) no
Default exists after giving effect to this Amendment.


6.          Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 10.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


7.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.


8.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


9.          Representations and Warranties; No Default.  Each undersigned Loan
Party represents and warrants to the Administrative Agent and each Lender that
(a) any forecasts of cash flows and other projections delivered to the
Administrative Agent or any Lender prior to the date hereof reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each undersigned Loan Party contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (c) after giving effect to this Amendment, no
Default exists, including without limitation any Default under Section 8.01(e)
of the Credit Agreement.
4

--------------------------------------------------------------------------------



10.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


11.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


12.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
13.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourteenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.


BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer


 

--------------------------------------------------------------------------------



GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 





--------------------------------------------------------------------------------

GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer

 



--------------------------------------------------------------------------------

GUARANTORS:
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary








--------------------------------------------------------------------------------

GUARANTORS:
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------

GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
        By: J. David Buckler, Inc., its general partner        
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer










--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Perry T. Larson
 
Name:
Perry T. Larson
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Gregory Clark
 
Name:
Gregory Clark
 
Title:
Executive Vice President




Back to Form 8-K [form8k.htm]